10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Chris Langer, Case No. 2:19-cv-02151-AB (JEMx)
Plaintiff,
JUDGMENT
vs.

George S. Stern; et al.,

Defendants. |

 

This action came on for hearing before this Court on November 22, 2019, the Hon.
ANDRE BIROTTE, JR., District Court Judge Presiding, on a Motion for Summary
Judgment filed by Defendant Miguel Angel Martinez Velasco, which was joined by Co-
Defendants, George S. Stern and Adele R. Stem (“Defendants”), on the grounds of
mootness and lack of standing under the ADA on Plaintiff Chris Langer’s (“Plaintiff*)
Complaint. The evidence presented having been fully considered, the issues having
being duly heard, and a decision having been duly rendered,

TTISORDEREDAND ADJUDGED that Plaintiff takes nothing by his complaint, the
action is DISMISSED on the merits, supplemental jurisdiction is DECLINED pursuant to
28 U.S.C. section 1367(c)(3), and Defendants are aie tyecover their costs.

Dated: December 17, 2019 (nc
HON. ANDRE BIROTTE, JR.

United States District Court Judge

 

Page One (1) Booyxed Judgment

 
